DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicants’ amendment filed on August 1, 2022 and wherein the Applicant has amended claims 1, 12-15. 
In virtue of this communication, claims 1-15 are currently pending in this Office Action.
With respect to the objection of drawings due to formality issue, as set forth in the previous Office Action, the Applicant’s drawing replacement submitted on August 1, 2022 has been acknowledged, and argument, see paragraph 2 of page 6 in Remarks filed on August 1, 2022, have been fully considered and the argument is persuasive. Therefore, the objection of drawings due to the formality issue, as set forth in the previous Office Action, has been withdrawn.
With respect to the objection of specification about analysis window w(t) due to formality issue, as set forth in the previous Office Action, the Applicant’s drawing replacement submitted on August 1, 2022 is considered to be related to the specification objection and thus, the objection of specification related to drawings due to the formality issue, as set forth in the previous Office Action, has been withdrawn.
With respect to the objection of claims 1-15 due to formality issue, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 3 of page 6 in Remarks filed on August 1, 2022, have been fully considered and the argument is persuasive. Therefore, the objection of claims 1-15 due to the formality issue, as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action with respect to claim 8.
Applicant’s argument “This is believed to be corrected by the amendments” as asserted in paragraph 4 of page 6 in Remarks filed on August 1, 2022. 
In response to the argument above, the Office disagrees because claim 8 has not been amended. Because claim 8 has not been amended, the rejection of claim 8 under 35 U.S.C. 112(b) is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-13, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Briand et al (US 20130304481 A1, hereinafter Briand) and in view of reference Doidic et al (US 5789689 A, hereinafter Doidic).
Claim 1:  Briand teaches a comparison device for a multi-channel audio signal (title and abstract, ln 1-21, a system in fig. 14, stereo audio input signals to Time-Frequency Partitioning 25 and generating X1[n,b] and X2[n,b] in time-frequency domain in fig. 14) configured to: 
derive, for an inter-channel time difference (determining relevant ICTD, para or output from ICTD determiner 38, including the relevant sign of the ICTD, para [0164] and wherein the relevant sign of the ICTD for positive and negative time-lags of the cross-correlation function) between audio signals for at least one pair of channels (between a pair of the stereo input audio channel signal to the element 25 in fig. 14), at least one ITD parameter of the audio signals of the at least one pair of channels (output ICTD from the ICTD determiner 38, including the sign of the ICTD and the current value of the ICTD as the claimed ITD parameter of the audio signals in fig. 14, para [0160]-[0164]) in an analysis window (a sliding analysis window for extracting ICTD, para [0062]), 
compensate the ITD for the at least one pair of channels in the frequency domain (Xa1 Xa2 generated by aligning the X1[n,b] and X2[n,b] according to the relevant ICTD, including the relevant sign and the current value of the ICTD, para [0164]-[0165]) by a shift using the at least one ITD parameter to generate at least one pair of ITD compensated frequency transforms (Xa1[n,b], Xa2[n,b] generated by aligning the X1[n,b] and X2[n,b] according to the relevant ICTD including the relevant sign and the current value of the ICTD, para [0165]; the alignment including the relevant sign and the current value of the ICTD in time-frequency domain in figs. 12A-12C, para [0134], para [0165]), 
compute, based on the at least one ITD parameter and the at least one pair of ITD compensated frequency transforms, at least one comparison parameter (ICC, as one of the claimed comparison parameter, is computed according to maximization of the cross-correlation function in an equation 2, wherein both positive and negative delay can applied to X1[n,b] and X2[n,b] in rxy[τ] in equation 3, para [0047]; and ICLD by using Xa1[n,b], Xa2[n,b] in fig. 14, para [0165] or parameter outputted from the MUX 70 as the claimed at least one comparison parameter by taking ICTD outputted from element 38 and the pair of the Xa1[n,b], Xa2[n,b]  as the ITD compensated frequency transforms by the combination of MUX 70 and ICLD determiner 50 in fig. 14).
However, Briand does not explicitly teach wherein the shift is a circular shift.
Doidic teaches an analogous field of endeavor by disclosing a device for audio signal processing (title and abstract, ln 1-12 and a system in fig. 18) and wherein a delay is operated in a circular shift manner (digital delay 630 in fig. 18, performing delay shift by using a circular buffer, col 12, ln 50-53) for benefits of effectively delaying digital audio samples by using a simple protocol, flexibility in delay length, and less memory required even though a larger length of delay (col 12, ln 55-67). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the digital delay by circular shift, as taught by Doidic, to the compensating the ITD for the at least one pair of channels, as taught by Briand, for the benefits discussed above.
Claim 14: the combination of Briand and Doidic further teaches, a decoder for multi-channel audio signals (Briand, audio decoder in fig. 2) configured to: 
decode at least one downmix signal (Briand, Mono decoder 22 in fig. 2), at least one inter-channel time difference parameter and at least one comparison parameter received from an encoder (spatial parameters from the Parameters extraction 16 at the audio encoder side to parametric synthesis 26 at the audio decoder side in fig. 2), 
upmix the at least one downmix signal for restoring the audio signals of at least one pair of channels from the at least one downmix signal using the at least one comparison parameter to generate at least one pair of decoded ITD compensated frequency transforms (Briand, via the decorrelator 24, etc., at the audio decoder side in fig. 2, para [0007]), 
decompensate the ITD for the at least one pair of decoded ITD compensated frequency transforms of the at least one pair of channels in the frequency domain by circular shift using the at least one ITD parameter to generate at least one pair of ITD decompensated decoded frequency transforms for reconstructing the ITD of the audio signals of the at least one pair of channels in the time domain, inverse frequency transform the at least one pair of ITD decompensated decoded frequency transforms to generate at least one pair of decoded audio signals of the at least one pair of channels (Briand, via a parametric synthesis to recover the original left and right stereo channel signals by using the spatial parameters in fig. 2, para [0007], and Doidic, circular shift and the discussion in claim 1 above).
Claim 15 has been analyzed and rejected according to claim 1 above.
Claim 2: the combination of Briand and Diodic further teaches, according to claim 1 above, the comparison device further configured to use frequency transforms of the audio signals of the at least one pair of channels in the analysis window for deriving the at least one ITD parameter (Briand, via the element 25 prior to ICTD determiner 38 in fig. 14).
Claim 3: the combination of Briand and Diodic further teaches, according to claim 1 above, compute the at least one comparison parameter using a function equaling or approximating an autocorrelation function of the analysis window and the at least one ITD parameter (Briand, maximizing cross-correlation function by assigning the time-lag parameter to the ICTD in the equation 2, para [0043]-[0044]).
Claim 4: the combination of Briand and Diodic further teaches, according to claim 3 above, wherein the function equals or approximates a normalized version of the autocorrelation function of the analysis window (the normalization via the number of samples N in the equation 1, para [0043]).
Claim 5: Briand teaches all the elements of claim 5, according to claim 4 above, including the normalized version of the autocorrelation function of the analysis window (Briand, the equation 1, and x[n] and y[n+ τ] are limited into n=0-N, i.e., windowed) stored in a a look-up table (Diodic, circular buffer for delay shift, and the discussion in claim 1 above for accessing, i.e., writing into and read back from the memory), except achieving the function by interpolation of the normalized version of the autocorrelation function.
Diodic teaches an analogous field of endeavor by disclosing a device for audio signal processing (title and abstract, ln 1-12 and a system in fig. 18) and wherein an interpolation is performed on the stored sample data (zero interpolation in fig. 10 and linear interpolation of the samples in fig. 11, col 10, ln 1-15) for benefits of achieving an efficient computation of full complement of sound effect with no foldover noise (col 9, ln 60-67).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the interpolation on the stored sample data, as taught by Diodic, to the normalized version of the autocorrelation function of the analysis window stored in a look-up table in the comparison device, as taught by Briand, for the benefits discussed above.
Claim 10: the combination of Briand and Diodic further teaches, according to claim 1 above, wherein the at least one comparison parameter comprises at least one inter-channel coherence correction parameter for correcting an estimate of the ICC—determined in the frequency domain—of the at least one pair of audio signals based on the at least one ITD parameter (Briand, in steps of fig. 19, selecting local maxima relatively close to global maximum as ICC candidates at step S2-11, selecting, for positive and negative time-lag defined by ITC, for global ICC at steps S2-12, S2-13 in fig. 19).
Claim 11: the combination of Briand and Diodic further teaches, according to claim 1 above, further configured to: generate at least one downmix signal for the audio signals of the at least one pair of channels (Briand, via coherent downmixer 60 to generate a donwmix signal M[n,b] for output to the decoder in fig. 14, para [0165]), wherein the at least one comparison parameter is computed for restoring the audio signals of the at least one pair of channels from the at least one downmix signal (through the parametric synthesis 26 in the decoder 20 in fig. 2a, and para [0007]-[0008]).
Claim 12: the combination of Briand and Diodic further teaches, according to claim 1 above, further configured to: generate an at least one downmix signal based on the at least one pair of ITD compensated frequency transforms (Briand, the Xa1[n,b] and Xa2[n,b] are input to the coherent down-mixer 60 for generating a downmix signal M[n,b] in fig. 14, para [0165]).
Claim 13: the combination of Briand and Diodic further teaches, according to claim 1 above, a multi-channel encoder comprising the comparison device according to claim 11, further configured to: encode the at least one downmix signal (Briand, via the mono encoder 14 in fig. 2a), the at least one ITD parameter and the at least one comparison parameter for transmission to a decoder (quantized parameters extracted by the parameters extraction element 16 in fig. 2a and the quantized parameters being further transmitted to the decoder 20 in fig. 2a, para [0007]-[0008]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Briand (above) and in view of references Doidic (above) and Bruhn et al (US 20050149322 A1, hereinafter Bruhn).
Claim 6: the combination of Briand and Diodic teaches all the elements of claim 6, according to claim 1 above, including the at least one comparison parameter (Briand, including ICC, ICLD, etc., in fig. 14, and the discussion in claim 1 above) and at least one pair of audio signal transforms of the at least one pair of ITD compensated frequency transforms (Briand, X1a[n,b], X2a[n,b] outputted from aligner 40 in fig. 14), except wherein the at least one comparison parameter comprises at least one side gain of at least one pair of mid/side transforms, the at least one side gain being a prediction gain of a side transform from a mid transform of the at least one pair of mid/side transforms.
Bruhn teaches an analogous field of endeavor by disclosing a device for audio signal processing (title and abstract, ln 1-14 and an audio encoder in fig. 2A) and wherein a at least one comparison parameter is disclosed to comprise at least one side gain of at least one pair of mid/side transforms (through the pre-processor 32, adder and subtractor 34, 36 in fig. 2a; f(xmono, xside) as the claimed side gain of the pair of mid/side transforms represented by xmono and xside transform from the elements 34, 36 in fig. 2a, para [0070]-[0071]; or quantized f() represented by gQ in the equation of para [0075]), and the at least one side gain being a prediction gain of a side transform from a mid transform of the at least one pair of mid/side transforms (via the xside residual(n), para [0075], i.e., xside(n) = gQxmono(n) + xside residual) for benefits of achieving an improvement of performance of the audio encoder by balancing the unbalanced stereo audio signal pair such as out of phase and in-phase (para [0077]-[0078]) and by improving the sound perceptiveness and with less bit rate requirement for transmission (para [0014]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the at least one comparison parameter and wherein the at least one comparison parameter comprises the at least one side gain of at least one pair of mid/side transforms, the at least one side gain being a prediction gain of a side transform from a mid transform of the at least one pair of mid/side transforms, as taught by Bruhn, to the at least one comparison parameter in the comparison device, as taught by the combination of Briand and Diodic, for the benefits discussed above.
Claim 7: the combination of Briand, Diodic, and Bruhn further teaches, according to claim 6 above, wherein the at least one comparison parameter comprises at least one corrected residual gain (Bruhn, f(Ec(n) in the equation of para [0105]) corresponding to at least one residual gain (Bruhn, Ec(n)1/2 in the equation of para [0104]) corrected by a residual gain correction parameter (Bruhn, in a general form by f(Ec(n), para [0105]), the at least one residual gain being a function of an energy of a residual in a prediction of the side transform from the mid (Bruhn, predicting from the energy by the equation of para [0102]).
Claim 8: the combination of Briand, Diodic, and Bruhn further teaches, according to claim 7 above, computing the at least one side gain and the at least one residual gain using the energies and the inner product of the at least one pair of ITD compensated frequency transforms (Bruhn, by the equation Ec(m) in para [0102], the function of an energy of a residual in the equation of para [0105] and the side gain is further modified by the equation of para [0106]).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further amendment to overcome the claim objections as set forth above and potential 35 USC §101 issues as discussed in the title “Response to Arguments” below.

Response to Arguments

Applicant's arguments filed on August 1, 2022 have been fully considered and but are not persuasive. 
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, the Applicant argued: “Briand does not discloses that the at least one comparison parameter is computed “based on the at least one ITD parameter and the at least one pair of ITD compensated frequency transform” because “according to the claims, the ITD parameter is used in addition to frequency transforms which, already, have been phase compensated using the ITD itself, namely previously. This becomes clear from the usage of the past participle of the verb compensate along with the adverbial ITD” and but “Document D1 the ICTD is no longer used, after having been used for alignment, and not parameter, including the ICLD information, is determined on the basis of the ICTD anymore”, as asserted in paragraph 4 of page 7 and paragraphs 1- in Remarks filed on August 1, 2022.
In response to the argument cited above, the examiner respectfully disagrees because (1) claim 1 broadly recites an “ITD“ same as to ICTD, “ITD parameter”, “ITD compensated frequency transforms” or “frequency transforms”, “comparison parameter” by applying verbs “derive”, “compensate”, “circular shift”, “compute”, etc., with no recitation of from where and/or based on what the “derive” is performed, with no recitation what is “circular shift” applied to, and because claim 1 at least fails to recite what “ITD parameter” is, an interpretation about the claimed “ITD parameter” would be given in light of the specification according to MPEP 2145, wherein the specification reads “… The latter may be configured to derive, to represent the ITD between the audio signals for the pair of channels, an ITD parameter, here ITD.sub.t, using the frequency transforms L.sub.t,k and R.sub.t,k of the audio signals of the pair of channels in said analysis windows w(τ) (emphasized in the underscored phrase)”, i.e., the claimed “ITD parameter” is nothing more than the claimed “ITD” self in time domain or time-frequency domain and therefore, (2) the claimed “compute … comparison parameter” “based on” “ITD parameter” and “pair of ITD compensated frequency transforms” would be properly interpreted as “compute” is based on “the ITD” and “pair of ITD compensated frequency transforms” which, as discussed in the office action above, is clearly disclosed by Briand in two ways, (i) Briand teaches the current value of the ITD(ICTD) and the relevant sign of the ICTD (para 164), both of or one of the them mapped to the claimed “ITD parameter” (carried within Xa1[n,b], Xa2[n,b] by shifting X1[n,b], X2[n,b] within Xa1[n,b], Xa2[n,b]) and pair of signals X1[n,b], X2[n,b] or Xa1[n,b], Xa2[n,b] in “frequency transform” format or (ii) because claim 1 fails to recite how “compute” is performed “based on “the ITD parameter” interpreted as “ITD” self discussed above and on “the … frequency transforms”, and fails to claimed what “comparison parameter” is, etc. and thus, a combination of Briand’s MUX 70 plus ICLD determiner 50 also performs “compute” based on an output, as the claimed “ITD parameter”, of an ICTD determiner (38) and output Xa1[n,b], Xa2[n,b] (from the element 40) as the claimed “pair of ITD compensated frequency transforms” and the parameter output stream from the combination of MUX (70) and an ICLD determiner (50) as the claimed “at least one comparison parameter”, which are also essentially consistent with the broadly claimed and argued features above and thus, the argument above is not persuasive and prior art rejection of claim 1 under 35 U.S.C. 103(a) is maintained. For the at least similar reasons described above, the prior art rejection of claims 13-15 and dependent claims 2-12 is also maintained.
In addition, because claim 1 fails to recite from where the claimed “derive” is performed or applied to and fails to recite what performing the claimed “circular shift” on, and how “compute” is performed based on “ITD parameter” and “pair of ITD compensated frequency transforms”, etc., as discussed in (1) above, the claimed subject matters are merely dealing with from “parameters” to “parameters” based on parameter(s) by “derive”, “compute”, and “compensate” for intended purpose of “audio signals” and/or “channels” (emphasized herein), etc. which would be interpreted as a mathematical concept with no recitation of application or practice of the concept, i.e., an abstract idea under 35 USC §101 and see MPEP 2106.05(a)-(e) and claim 1 also failed to recite any practice of the concept, including transforming the nature of the subject matter to a patent-eligible application and therefore, claim 1 potentially claimed an abstract idea with no additional element to perform a practice of the concept.
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654